In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-17-00277-CV
                             ________________________


                       BILLY JOE WILLARD, JR., APPELLANT

                                           V.

                         ERIKA LYNN WILLARD, APPELLEE



                       On Appeal from the County Court at Law No. 1
                                  Johnson County, Texas
          Trial Court No. CC-D20160292; Honorable Robert B. Mayfield, Presiding


                                    October 17, 2017

                           MEMORANDUM OPINION
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Pending before this court is an unopposed motion to dismiss filed by Appellant,

Billy Joe Willard, Jr. By this motion, Appellant represents that he and Appellee, Erika

Lynn Willard, have mediated and reached a resolution of the dispute. Without passing

on the merits of the appeal, Appellant’s motion is granted and the appeal is dismissed.

See TEX. R. APP. P. 42.1(a)(1). As the motion does not indicate an agreement of the
parties regarding the allocation of costs, all costs on appeal shall be taxed against

Appellant.   Id. at 42.1(d).   Having dismissed this appeal at Appellant’s request, no

motion for rehearing will be entertained and our mandate will issue forthwith.



                                                Per Curiam




                                            2